Citation Nr: 1038947	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  06-11 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left arm disability, 
also claimed as peripheral neuropathy of the left upper 
extremity, to include as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the benefits sought on appeal.

In August 2007, the Veteran testified before a Veterans Law Judge 
who is no longer employed by the Board.  By correspondence dated 
in July 2010, the Veteran was informed that he had the right to 
have another hearing, but in August 2010 declined to have an 
additional hearing.  38 U.S.C.A. §§ 7102, 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 20.707, 20.717 (2009).  
In January 2008, this matter was remanded by the Board for 
further development.


FINDINGS OF FACT

1.  The medical evidence does not demonstrate that the Veteran 
currently has a left arm disability.

2.  The medical evidence does not demonstrate that the Veteran's 
tinnitus was incurred in or aggravated by his active service or 
manifested to a compensable degree within one year following his 
separation from service.


CONCLUSIONS OF LAW

1.  Service connection for a left arm disability (peripheral 
neuropathy of the left upper extremity) is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (a) (2009).

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Further, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

In July 2004 and March 2008, prior to and after the initial 
adjudication of the claims, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of any 
person, agency, or company who had additional records to help 
decide his claims.  He was informed that VA would review his 
claims and determine what additional information was needed to 
process his claims, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of these claims.  In March 2008, the Veteran indicated that he 
had no additional evidence to submit in support of his claims.

The Veteran was notified of what type of information and evidence 
he needed to substantiate a claim for an increased rating in 
April 2006 and March 2008, should his service connection claims 
be granted.  It is therefore inherent in the claims that the 
Veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided to 
the appellant prior to the transfer and certification of the 
Veteran's case to the Board and complied with the notice 
requirements.   38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA's duty to assist includes 
(1) obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records or 
other records relevant to active duty and VA or VA-authorized 
medical records; and, (4) providing medical examinations or 
obtaining medical opinions if necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2009).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or recurrent 
symptoms of a disability, (2) an in-service event, injury, or 
disease, (3) current disability may be associated with the in-
service event, and (4) there is insufficient evidence to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records relevant 
to the issue on appeal has been requested or obtained.  VA 
examinations pertinent to the Veteran's claims were obtained June 
1989, September 1993, October 2004, April 2005, and pursuant to 
the Board's January 2008 remand in January 2010.  A review of 
those reports of examination shows that all subjective and 
objective findings necessary for evaluation of the Veteran's 
claims were observed and recorded.  Thus, the examinations appear 
to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Accordingly, the Board finds that VA substantially 
complied with the Board's remand directives in further developing 
the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141 (1999).

Therefore, the available records and medical evidence have been 
obtained in order to make adequate determinations as to these 
claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is necessary 
under those provisions.

A claimant with active service may be granted service connection 
for a disease or disability either incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service incurrence will be 
presumed for organic diseases of the nervous system such as 
tinnitus and peripheral neuropathy if manifest to a degree of 10 
percent or more within one year after separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

The disease entity for which service connection is sought must be 
chronic as opposed to merely acute and transitory in nature.  For 
the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Where 
the fact of chronicity in service is not adequately supported 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible.  Lay 
assertions of medical status do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2009).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a nonservice-connected disability caused 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show that a current disability exists and that the 
current disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310 (2009).

The record before the Board contains service treatment records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when the 
Board has supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Left Arm

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for a left arm disability.  The medical 
evidence does not show that the Veteran currently has a left arm 
disability, including peripheral neuropathy of the left arm.

The Veteran's service medical records are void of findings, 
complaints, symptoms, or a diagnosis of any left arm disability.

On VA diabetes examination in October 2004, the Veteran indicated 
a history of paresthesias of the upper extremities for the past 
twelve to thirteen years with increased symptoms in his left 
hand.  However, an examination of the upper extremities was 
negative for any evidence of motor weakness.  The Veteran was 
diagnosed with early peripheral neuropathy, but the examiner did 
not specify in which extremities.

An April 2009 VA medical record specifically states that the 
Veteran had no neuropathy complaints at that time.

Pursuant to the Board's January 2008 remand, the Veteran was 
afforded a VA peripheral nerves examination in January 2010 at 
which time a motor examination of the left upper extremity found 
muscle strength of 4/5 without any motor function impairment.  
Sensory and reflex examinations of the left upper extremity were 
normal.  It was noted that while the Veteran complained of right 
arm numbness, tingling, and weakness, the left arm was completely 
spared.  The Veteran was diagnosed with peripheral neuropathy of 
the right upper extremity and lower extremities.  However, he was 
not diagnosed with any left arm disability, including peripheral 
neuropathy of the left upper extremity.

The Board recognizes the contentions of the Veteran and his 
spouse that he has peripheral neuropathy of the left upper 
extremity that is related to his service.  However, as 
laypersons, neither the Veteran nor his spouse is competent to 
give a medical opinion on causation or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. 
Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (layperson is generally not capable of opining on 
matters requiring medical knowledge).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the statements of the Veteran and his spouse may be 
competent to support a claim for service connection where the 
events or the presence of a disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (2006).  However, the nature of the Veteran's left 
arm is not subject to lay diagnosis.  The Veteran can report that 
he had numbness, tingling, and weakness of the left arm.  Those 
are subjective symptoms and not readily identifiable or apparent 
as a clinical disorder in the way that varicose veins may be 
observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The Veteran does not have the medical expertise to 
discern the nature of any current left arm diagnoses nor does he 
have the medical expertise to provide an opinion regarding the 
etiology.  In sum, the issue does not involve a simple diagnosis.  
The Veteran and his spouse are competent to report that he has 
been diagnosed with peripheral neuropathy of the left upper 
extremity, but neither is competent to provide a medical opinion 
regarding its etiology.  While the Veteran and his spouse assert 
that he has peripheral neuropathy of the left upper extremity 
that is related to his service, their statements alone are not 
competent to provide the medical nexus.  Thus, the lay assertions 
of the Veteran and his spouse are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds that there the post-service medical records do 
not show that the Veteran has a currently diagnosed left arm 
disability, including peripheral neuropathy of the left upper 
extremity.  Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in a disability.  38 U.S.C.A. § 1110 (West 2002).  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case does 
not show a competent medical diagnosis of any left arm 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
Brammer v. Derwinski, 3 Vet. App.  223 (1992).  In the absence of 
evidence showing a current diagnosis of a left arm disability, 
including peripheral neuropathy of the left upper extremity, 
service connection cannot be granted.

With respect to the Veteran's claim for service connection for 
peripheral neuropathy of the left upper extremity as secondary to 
his service-connected diabetes mellitus, the evidence does not 
show that the Veteran currently has a left arm disability.  Thus, 
there can be no secondary service connection for any condition 
allegedly due to service-connected diabetes mellitus.  Where 
application of the law to the facts is dispositive, the appeal 
must be terminated because there is no entitlement under the law 
to the benefit sought.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
As there is no legal basis for an award of secondary service 
connection for peripheral neuropathy of the left upper extremity, 
the claim for secondary-service connection must be denied as a 
matter of law.

Here, there medical evidence of record does not show the presence 
of a current left arm disability.  Specifically, on VA 
examination in January 2010 sensory and reflex examinations of 
the left arm were unremarkable.  Left upper extremity pain, light 
touch, and position sense testing was normal.  The examiner 
diagnosed peripheral neuropathy of the legs and of the right arm, 
but did not diagnose peripheral neuropathy of the left arm.  
Because no left arm disability, including peripheral neuropathy 
of the left arm, has been currently diagnosed in this case, the 
Board finds that service connection for a left arm disability is 
not warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does not 
show that any left arm disability was incurred in or aggravated 
by service, or that any peripheral neuropathy of the left arm 
manifested to a compensable degree within one year following the 
Veteran's separation from service, or that any left arm 
disability is proximately due to or the result of any disease or 
injury incurred in or aggravated by service.  Therefore, service 
connection for a left arm disability, including peripheral 
neuropathy of the left arm, is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for tinnitus.

The Veteran contends that he has tinnitus due to exposure to 
acoustic trauma during service, including exposure to the firing 
of a rifle during combat.  While the service personnel records do 
not necessarily denote combat during service, those records do 
show military occupational specialties of aircraft maintenance 
crewman, multi-engine aircraft maintenance, and light weapons 
infantry.  In addition, the Veteran has been granted service 
connection for bilateral hearing loss due to exposure to acoustic 
trauma during service.  Therefore, the Board concedes that the 
Veteran was exposed to acoustic trauma during service.  38 C.F.R. 
§ 3.304(f) (2009); 38 U.S.C.A. § 1154(b) (West 2002).

A November 1966 report that indicates a complaint of left ear 
pain diagnosed as external otitis and a December 1966 report that 
indicates improvement of the Veteran's left ear condition.  The 
service medical records are void of findings, complaints, 
symptoms, or a diagnosis attributable to tinnitus.

The Veteran was afforded a VA examination in June 1989, at which 
time he provided a history of recurrent ear infections that began 
during service that were treated with ear irrigations and 
multiple antibiotics.  The Veteran complained of occasional pain 
and discharge from the right ear and was found to have some 
tinnitus in both ears.  Examination of the ears revealed clear 
external auditory canals that were dry and shiny.  Tympanic 
membranes were thin, grey, and intact.  The Veteran was diagnosed 
with residual ear infections with recurrent pain and discharge.

On VA audiology ear examination in September 1993, the Veteran 
provided a history of ear infections during service that 
necessitated conservative treatment with irrigations and 
antibiotics.  However, he denied any tinnitus or vertigo.  Upon 
examination, the Veteran was diagnosed with a history of 
bilateral ear infections in service.  There was no subjective 
evidence of a hearing deficit and an otoscopic examination was 
normal.  During another VA audiology examination that same day, 
the Veteran claimed to have tinnitus and presented with a history 
of service-related noise exposure during service in Vietnam as a 
crew chief.  He claimed that he was exposed to continuous mortar 
fire twenty-four hours a day and jet afterburners that were 
extremely loud.  The Veteran reported periodic tinnitus in the 
left ear that was periodic.  While he had been aware of the 
tinnitus for many years, he complained of a worsening over the 
past few years.

On VA audiology examination in October 2004, the Veteran 
complained of tinnitus and reported an ongoing history of chronic 
bilateral middle and outer ear infections.  He also complained of 
ringing in the right ear that was worse than the left ear.  The 
Veteran reported chronic bilateral ear infections in service and 
reported eardrum rupture, drainage, and other symptoms of a 
bilateral ear infection.  During and after service, he was 
treated for ear infections, but denied any history of infections 
prior to his service.  An otoscopy revealed clear ear canals 
bilaterally.  The ear canals were dry and the eardrums were 
intact.

On VA audio examination in April 2005, the Veteran reported an 
ongoing history of chronic bilateral middle and outer ear 
infections that he related to noise exposure during service.  An 
otoscopy indicated clear canals with tympanic membranes that were 
visualized bilaterally.  However, ear canal walls were red 
bilaterally.  The Veteran reportedly used a cotton swab in both 
ear canals prior to the examination.  The examiner was unable to 
provide an opinion as to whether the Veteran's tinnitus was 
related to his service without resorting to mere speculation.

In August 2007, the Veteran testified that during service most of 
the flight crew ended up with ear infections.  He complained of 
ringing in his ears since service.  He further testified that he 
did not have hearing protection during service while working on 
the flight line.  The Veteran's spouse related his tinnitus to 
his service.

Pursuant to the Board's January 2008 remand, the Veteran was 
afforded a VA audio examination in January 2010 at which time the 
Veteran complained of tinnitus since his service due to exposure 
to acoustic trauma without hearing protection during service.  He 
complained of frequent ear infections during and after his 
service, but indicated that a "swishing sound" in both ears had 
only been present for five years.  An otoscopy revealed clear 
external auditory canals and a normal appearing tympanic membrane 
bilaterally.  Immittance testing yielded Type A tympanograms 
bilaterally with present contralateral middle ear muscle reflexes 
with left ear stimulation and absent with right ear stimulation.  
The examiner opined that the Veteran's tinnitus was not a symptom 
associated with his service-connected hearing loss and further 
opined that his tinnitus was less likely caused by or a result of 
his service.  The examiner further opined that was less likely as 
not that the Veteran's tinnitus was due to military noise 
exposure during service due to the delayed onset and the 
pulsatile nature of the sound.

The Veteran's post-service medical records do not show evidence 
of tinnitus within one year of separation from active duty.  In 
fact, the post-service medical records are negative for tinnitus 
until many years after separation.  A significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the 
competent medical evidence shows that the Veteran now suffers 
from tinnitus, the preponderance of the evidence does not show 
that any current tinnitus was incurred in or aggravated during 
service or manifested within one year of separation from active 
duty.  Furthermore, the record includes a competent VA opinion 
that it is less likely as not that the Veteran's tinnitus is 
related to exposure to military noise during service.  That 
opinion is supported by the rationale that the Veteran's tinnitus 
was delayed in its onset and that there was a pulsatile nature of 
the sound.  In the absence of medical evidence linking any 
current tinnitus to service, service connection must be denied.

The Board recognizes the contentions of the Veteran and his 
spouse that he has tinnitus that is related to his service.  
However, as laypersons, neither the Veteran nor his spouse is 
competent to give a medical opinion on causation or aggravation 
of a medical condition.  Bostain v. West, 11 Vet. App. 124 
(1998); Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  The 
Board acknowledges that the Veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Additionally, the statements of the Veteran and his 
spouse may be competent to support a claim for service connection 
where the events or the presence of a disability, or symptoms of 
a disability are subject to lay observation.  38 U.S.C.A. 
§ 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2009); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (2006).  The Veteran can report that 
he has ringing in his ears.  That is a subjective symptom and not 
readily identifiable or apparent as a clinical disorder in the 
way that varicose veins may be observed, objectively.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  However, neither the Veteran 
nor his spouse has the medical expertise to discern the nature of 
any current tinnitus, nor do they have the medical expertise to 
provide an opinion regarding etiology.  In sum, the issue does 
not involve a simple diagnosis.  The Veteran and his spouse are 
competent to report that he has been diagnosed with tinnitus, 
but, as noted, neither is competent to provide a medical opinion 
regarding its etiology.  While the Veteran and his spouse assert 
that his tinnitus is related to his service, their statements 
alone are not competent to provide the medical nexus.  As a 
result, their lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does not 
show that any tinnitus was incurred in or aggravated by service 
or manifested to a compensable degree within one year following 
the Veteran's separation from service.  Therefore, service 
connection for tinnitus, is denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a left arm disability, claimed as 
peripheral neuropathy of the left upper extremity, is denied.

Service connection for tinnitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


